Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are persuasive only in part.
The amendment clarifies the 112b rejection of claim 7.  The rejection is withdrawn.
The amendment overcomes the 102 rejection of claims 1-5, 7 and 10-11 over Liens.  The rejection is withdrawn.
The amendment does not overcome the 102 rejection of claims 1, 11-14, 16 and 18-20 over Wollenweber.  The rejection is maintained.
Applicant submits that Wollenweber fails to comprise a “concave surface defined by a curvature between the middle and inner diameter measurements” (pg. 11 lns. 1-3) since “the area in the vicinity of the ‘41’ reference numeral is linear” (pg. 11 ln. 6).  While the Office does not dispute the linear portion of the Wollenweber’s heat shield the Office maintains that under a broadest reasonable interpretation of the claim language does not preclude a linear portion in the concave surface.  The claim does not require that the curvature begins at the intermediate diameter and ends at the inner diameter.  Rather the claim merely requires that the concave surface extends inward from the middle diameter measurement to an inner diameter measurement and the concave surface merely comprises a curvature.

Applicant’s arguments regarding the 103 rejections is that the secondary references do not cure the deficiencies of the base references.  Regarding claims 8-9, Liens in view of Brown, this argument is persuasive and the rejection is withdrawn.  However a new rejection is made over Takeda.  Regarding claim 17, there are no deficiencies in the base reference so the argument is not persuasive and the rejection is maintained.
New claims 21 and 22 are objected to but would be allowable if incorporated in to the respective independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollenweber US 5094587.
Regarding claim 1
an outer annular ring (Fig. 1) extending around an outer circumference of the bearing heat shield (inherent, as it revolves around axis 22), the outer annular ring having a flat surface (sandwiched portion, Fig. 1) and extending inward from an outer diameter measurement to a middle diameter measurement (Fig. 1); and 
a concave surface (defined by reference circle), the concave surface defined by a curvature (between M.D. and I.D) and extending inward from the middle diameter measurement to an inner diameter measurement (Fig. 1), 
a first difference (M.D. minus I.D) between the middle diameter measurement and the inner diameter measurement is between five to ten times a second difference (O.D. minus M.D.) between the outer diameter measurement and the middle diameter measurement (Fig. 1).

    PNG
    media_image1.png
    627
    795
    media_image1.png
    Greyscale

Regarding claim 11, Wollenweber discloses a turbomachine comprising:
a turbine housing (11); 
a turbine wheel (32) disposed in the turbine housing and configured to rotate about an axis (22); 
a bearing housing (13) adjacent to the turbine housing; and 
a bearing heat shield (41) disposed between the turbine housing and the bearing housing, the bearing heat shield including: 
an outer annular ring (sandwiched between 28 and 40) extending around an outer circumference of the bearing heat shield (inherent), the outer annular ring having a flat surface (sandwiched portion) and extending inward from an outer diameter measurement to a middle diameter measurement (Fig. 1); and 
a concave surface (between M.D. and I.D), the concave surface defined by a constant radius measurement (radius of reference circle) and extending inward from the middle diameter measurement to an inner diameter measurement (Fig. 1).
a concave surface (defined by reference circle), the concave surface defined by a constant radius measurement and extending inward from the middle diameter measurement to an inner diameter measurement (Fig. 1), 
wherein a first difference (M.D. minus I.D) between the middle diameter measurement and the inner diameter measurement is between five to ten times a second difference (O.D. minus M.D.) 
Regarding claim 12, Wollenweber further discloses the outer annular ring is sandwiched between the turbine housing (at 28) and the bearing housing (at 40).
Regarding claim 13, Wollenweber further discloses the turbine housing (11) having a dual volute (23 divided by 25).
Regarding claim 14, Wollenweber further discloses
between 4 kHz and 6.6 kHz at an operating temperature of the turbomachine 4 kHz (inherent).
Note that resonant frequency is property of a structure determined by material and structure, and inasmuch as Applicant has claimed material and structure that produces a frequency then so too the reference will inherently produce the same frequency. See MPEP 2114(1).
Regarding claim 16, Wollenweber discloses a method comprising: 
obtaining a bearing heat shield (41), the bearing heat shield having: 
an outer annular ring (portion between 28 and 62) extending around an outer circumference of the bearing heat shield (inherent, as it revolves around axis 22), the outer annular ring having a flat surface (sandwiched portion, Fig. 1) and extending inward from an outer diameter measurement to a middle diameter measurement (Fig. 1); and 
a concave surface (reference circle), the concave surface defined by a constant radius measurement (radius of reference circle) and 
installing the bearing heat shield to a bearing housing (Fig. 1); and 
installing a turbine housing to sandwich the outer annular ring of the bearing heat shield between the bearing housing and the turbine housing (Fig. 1).
Regarding claim 18, see claim 1 above.
Regarding claim 19, see claim 13 above.
Regarding claim 20, see claim 14 above.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda US 10934867.
Regarding claim 1, Takeda discloses a bearing heat shield (Fig. 3) comprising: 
an outer annular ring (13) extending around an outer circumference of the bearing heat shield (inherent, as it revolves around axis CL), the outer annular ring having a flat surface (sandwiched portion, Fig. 3) and extending inward from an outer diameter measurement to a middle diameter measurement (Fig. 3); and 

    PNG
    media_image2.png
    970
    836
    media_image2.png
    Greyscale
a concave surface (Fig. 3), the concave surface defined by a curvature and extending inward from the middle diameter measurement to an inner diameter measurement (Fig. 3), 
a first difference (M.D. minus I.D) between the middle diameter measurement and the inner diameter measurement is between five to ten times a second difference (O.D. minus M.D.) between the outer diameter measurement and the middle diameter measurement (Fig. 3).
Regarding claim 2, Takeda further discloses an aperture from the inner diameter measurement to a center (Fig. 3).  
Regarding claim 3, Takeda further discloses that the outer annular ring defines a reference plane (Fig. 3), and the concave surface is at a maximum height above the 
Regarding claim 4, Takeda further discloses that at the inner diameter measurement the concave surface has a height measurement between the maximum height and the reference plane (Fig. 3).  
Regarding claim 5, Takeda further discloses that the bearing heat shield comprises a uniform thickness between the outer diameter measurement and the inner diameter measurement (Fig. 3).  

    PNG
    media_image3.png
    550
    426
    media_image3.png
    Greyscale
Regarding claim 7, Takeda further discloses that the middle diameter measurement is greater than one times and less than three times the inner diameter measurement (Fig. 3).
Regarding claims 8-9, Takeda further discloses between 4 kHz and 6.6 kHz at an operating temperature of the turbomachine 4 kHz (inherent, see note of claim 14 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber US 5094587 in view of Sakamoto US 20200056505.
Regarding claim 17, Wollenweber further teaches the bearing heat shield further includes an aperture (to accommodate shaft) from the inner diameter measurement to a center (Fig. 1).
However it does not teach that the method further comprises press fitting the aperture to an inside wall of the bearing housing.
	Sakamoto teaches a turbocharger comprising a heat shield (9, Fig. 2) having an aperture (at 92) fitted against an inside wall (29) of a bearing housing (2) in order to assist in providing a seal and preventing leakage of exhaust gases ([0062]).  Note that in order to be “fitted” so as to form a seal one of ordinary skill in the art would understand that this means to press fit the two components together. Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bearing housing and/or aperture of the heat shield as taught by Wollenweber to be press fit together in order to form a seal the prevents the leakage of exhaust gas. 

Allowable Subject Matter
Claims 10 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion                                                                                                                                                                                          Applicant's amendment necessitated the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745